DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.

Examiner Notes
	In view of Applicant’s disclosure at large and reliance on specific interpretation of features that are not explicit in the claim language, examiner provides pertinent art in Conclusion that relate to disclosed invention. 
	Please note that examiner relies on the all previous responses made in the record to arguments that persist through prosecution.   Examiner encourages Applicant to contact the Office to schedule an interview at a timely convenience for discussion of prosecution history and responsive directions for advancement in view of the record.  

Response to Remarks
Again, Applicant argues that the examiner has not “specifically identified disposition of claim 27”, further stating that this represents an incomplete rejection.   However, as stated previously, examiner respectfully draws Applicant’s attention to the 


35 USC §112 Rejections
Applicant's arguments filed 9/16/2020 regarding the issues of support and interpretation for “third target item temperature”, have been fully considered but they are not persuasive. Applicant submits that “a plurality of item profiles may include three item profiles (as there are one or more item profiles associated with each of a plurality of orders), and each of the (three) item profiles may have a target item temperature. A target item temperature is associated with each of one or more item profiles. As such, the Specification supports any number of target item temperatures”.  While examiner recognizes there is support for multiple items (e.g. a third item), with each item having a respective temperature profile, there is no support for a third temperature.   That is, there is only support for each item profile to be “Hot” or Cold”.  The claims construction reciting “third target item temperature” directs the reader to interpret a profile to embrace a third temperature because of the precluding claim language “target unit temperature”, which is an embodiment not disclosed by the Applicant.  The 35 USC §112 rejections are maintained accordingly.  

35 USC §103 Rejections
Independent/Dependent Claims
Applicant argues that the prior art (Abhyanker), merely discloses a single compartment.  Abhyanker is relied upon generally for disclosing the features of the food storage properties and the respective container interior configuration and specifically, for disclosing “two or more storage units”.  In response to applicant's argument, it is noted that Applicant is reproducing Fig 45 of the prior art, has mischaracterizes the element mapping; that is, the “storage units” are taught by the trays that are inside the storage compartment as noted in the cited text.  From persistent arguments about this feature, examiner surmises that features upon which applicant relies (i.e., a specific interpretation of “storage units” outside of the limitations of inclusion of “modular inserts” (independent claims), and food sensor, thermometer, an optional temperature controller and, by amendment, a removable display case (Claims 4, 7, 8 and 14), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, there is no structural limitation of “storage units” recited outside of quantity and recited components.  A review of the Applicant’s disclosure shows “storage units” at Fig. 19, elm 1910.  However, this figure, identified as disclosing the most description of the physical properties of the “storage units”, does not distinguish a structure that is distinct from the trays shown in reproduced Fig. 45, or the separate compartments of Fig. 44 as disclosed at ¶0074. Examiner maintains the previous response and rejection:
However, in reference to Fig. 45, examiner relies on “units” to be represented by the trays shown therein.  Please also see supporting text at FIG. 45 is a cross sectional view 4550 of a storage compartment 4500 of the autonomous neighborhood vehicle 100, according to one embodiment. Particularly, FIG. 45 shows the storage compartment 4500, an item 4502, and warming trays 4504. In one embodiment, the storage compartment 4500 may have several trays capable of storing items 4502 on separate levels. The trays may be warming trays 4504 capable of warming items (e.g., pizza boxes) placed on the tray and/or cooling trays capable of cooling items 4502 placed on the tray (not shown). 
 
In response to Applicant’s arguments that the remediating reference (Burd), cited for disclosing the claim language reciting at least one storage unit includes at least one “modular insert”, examiner maintains that the disclosure and figure of a modular wine bottle holder reads on the limitation.  Please also note that the remedial teaching   discloses multiple trays or “storage units” (e.g. Fig. 1A), giving full consideration to the limitation “two or more storage units”, in addition to the modular wine insert (e.g. Figs. 5A/5B).
Regarding Applicant’s persistent argument that Zhang fails to disclose the claim feature “item profile”, please consider as presented in previous responses that “the one or more item profile” as claimed and supported merely is a record of association between the item, location and the temperature.  Accordingly, examiner maintains ¶0072 of the Zhang disclosure for this feature: The predetermined temperature may depend on the nature of the products intended to be delivered--for example, for transporting coffee the heated compartment may be a first predetermined temperature, and for delivering a hot meal the heated compartment may be a second predetermined temperature that is lower than the first predetermined temperature.  Examiner maintains predetermined temperature related to an item (e.g. coffee), reads on this recited limitation of a stored item profile relating temperature to the item; and in the absence of further limiting, and supporting language, assignment of item types (e.g. hot), to a compartment type (e.g. heated), is simply matching food requirements to the proper storage/transport area.

Dependent Claims
Claim 10.  	Applicant’s arguments with respect to claim 10 amended to recite a specific embodiment of communication have been considered but are moot in view of the new citations within the prior art of record.  
Claim 29.  Please see consideration of claim following in view of amendment.
Claim 31.  Applicant's arguments that the cited prior art have been fully considered but they are not persuasive. Again it appears that the Applicant relies on a specific interpretation of “storage units” that is not recited or directed to any one claimed embodiment. While the Applicant argues that the open surface storing items  (see Burd, at least Figs. 3A, 3B, 5A and 5B), does not disclose “storage unit”, please consider claim 14 by amendment recites a “display case”.  Examiner maintains that an open-topped storage area as disclosed by Burd, reads on at least an interpretation of a storage area that includes a “display case”. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  According to review of the Applicants disclosure, the term “third target item temperature” does not appear; and while the disclosure recites in one instance at published paragraph 101 the term “temperatures”, this same reference to temperature appears to only embrace “hot and “cold”.
Accordingly, Claims 9 and 11 are also rejected under 112 (b), for being indefinite.
For purposes of examination, examiner relies on the claim limitation of at least two orders, three items assigned to two temperature controlled units.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amended limitation 
For purposes of examination, interpretation is made by overlooking the incidence of this term in this claim; that is, the limitation is read as “a location of the selected one of the plurality of storage compartment profiles”, a limitation that is comparable to previously presented Claims 6 and 27, and rejected accordingly.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-13, 15-17, 19-23, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2014/0136414), herein “Abhyanker”; in view of Zhang et al. (US 2018/0053147), herein “Zhang”;  in view of  Kashi et al. (2016/0300187) ; in view of Burd (US 2014/0021690), herein “Burd”; and further in view of Yu et al. (US 2015/0006005), herein “Yu”

Referring to Claims 1 and 29, Abhyankar teaches platforms for autonomously or semi-autonomously delivering a food or beverage item to a plurality of customers (e.g. ¶0659: pizza), the platform comprising: 
a) a plurality of vehicles, the plurality of vehicles being autonomous or semi-autonomous (e.g. Fig. 9C, elms. 100; and ¶0023: In yet another aspect, a neighborhood communication system comprising a commerce server, a wireless network, and a set of autonomous neighborhood vehicles that are communicatively coupled to the commerce server of the neighborhood communication system through the wireless network to autonomously travel to destinations specified by the commerce server), wherein each vehicle of the plurality of vehicles comprises: 
(i) two or more storage units, each storage unit configured to contain the food or beverage item (e.g. Fig. 45, elm. 4500/4502); and 
(ii) a temperature control system configured to maintain a target unit temperature within each of the two or more storage units (Fig. 2, elm. 246; and ¶0104: The storage compartment 101 may have compartments (e.g., separate sections capable of being maintained at different temperatures and/or humidity, trays, compartmentalized areas) and/or may have separate openings on the surface of the storage compartment 101 for each compartment(s)); 
b) a distribution processor configured to provide an item distribution application (e.g. Abstract: commerce server). 
 While the teaching of Abhyanker as a whole embraces the operations of the distribution processor (e.g. online ordering of food items that are temperature specific with temperature adjustable compartments for receiving food items by delivery vehicles, the teaching is not specific to the “item distribution application” elements. 
Zhang discloses however, in his model for robotic item delivery, the item distribution application” or order management system comprising:
(i) a database storing a plurality of item profiles and storage unit profiles, wherein each item profile is associated with one of the food or beverage items and a target item temperature; and wherein each storage unit profile is associated with one of the two or more storage units and one of the plurality of vehicles (¶0072: Where the autonomous delivery robot 110 is expected to deliver third party food and beverage, or other goods that may be temperature controlled, the autonomous delivery robot 110 may comprise one or both of a heated compartment in which hot foods, beverages and other products can be placed, and a cold compartment in which cold foods, beverages and other products can be placed. The temperature of the hot and/or cold compartment may be set to a predetermined temperature by the order management system 102 supplying control instructions to the autonomous robot 110--note: the robot is autonomous in the sense that it can deliver products unaided and without remote control but it does not mean the autonomous robot receives no control signals that advise the robot of, for example, the temperature at which to set one or more compartments in which products are carried, the destination or location within a host business (discussed with reference to FIG. 3) to which the products are to be delivered, route information from the interchange to the destination or location and other control commands. The predetermined temperature may depend on the nature of the products intended to be delivered--for example, for transporting coffee the heated compartment may be a first predetermined temperature, and for delivering a hot meal the heated compartment may be a second predetermined temperature that is lower than the first predetermined temperature); 
(ii) an order module receiving a plurality of orders from the plurality of customers, wherein each order comprises one or more of the plurality item profiles ¶0062: The interchange 108 may therefore store a reference number for the robot 110 in a database along with the receipt number of the order so as to maintain a record of which robot 110 was used to deliver which order; 
(iii) a distribution module assigning each of the one or more item profiles associated with each of the plurality of orders to one storage unit profile based at least on the target item temperature associated with each of the one or more item profiles associated with each of the plurality of orders (¶0072); and
 (iv) a loading module directing the loading of each of the one or more food or beverage items to at least one storage unit, based on the assignment of each of the one or more item profiles (e.g. ¶0072: …and for delivering a hot meal the heated compartment may be a second predetermined temperature that is lower than the first predetermined temperature; in view of ¶0062: The delivery interchange 108 is a location at which the one or more products are moved from the transport entity 106 and are provided to the autonomous robot 110. The interchange 108 may comprise a physical space or location at which the transport entity 106 (e.g., a person operating as a courier) loads the one or more products into or onto the robot 110. The interchange 108 may comprise a cache or temporary storage for the one or more products. The delivery interchange 108 may comprise means for electronically confirming receipt of the one or more products from the transport entity).
In an alternative embodiment of an automated delivery system, Kashi discloses the pre-established relationship between item and temperature and storage area (claim 5:a delivery item analysis component that generates a set of data associated with a delivery item of the set of delivery items, wherein the set of data can comprise a delivery item weight, a delivery item postage cost, a delivery item temperature requirement, a delivery item security clearance requirement, a delivery item descriptive classifier, or a delivery item life span; and ¶0057: In an aspect, receptacle component 110 can comprise storage compartments that serve various purposes. For instance, a broad variety of items (e.g., groceries, retail merchandise, laundry, apparel, food delivery items, controlled substances, tobacco, alcohol etc.) can be delivered to a user and stored in respective storage compartments. Thus the storage compartments can keep packages separated based on the item to be stored, the owner of the item, and the size of the item or package. Furthermore, the compartments can include various features that facilitate the proper storage of each respective item. Such compartment features can include a refrigeration capability (e.g., maintaining a colder temperature within the compartment), a heating capability (e.g., maintaining a higher temperature within the compartment).
One of ordinary skill in the art would find it obvious to modify a teaching of delivery of varied temperature specific food items to include a “database” or predetermination of the relationship between the item, temperature and the temperature-specific compartment to assure item delivery in its optimal state. 
While Abhyanker teaches “modular insert configured to secure the food or beverage item” as padding/lining; Bard offers an alternative teaching of modular insert in his mobile meal cart at ¶0028-¶0030: …. FIGS. 5A and 5B illustrate another configuration of the cart 170 of the present invention that includes on an upper surface a wine bottle holder 220. The wine bottle holder is modular component with three sides 225a,b,c, each with three cavities for holding a wine bottle. Of course, other configurations and sizes are available as well. The wine bottle holder 220 fits into a recess in the upper surface of the cart 170 and allows for wine service in addition to food and beverage service. FIGS. 6A and 6B illustrate another embodiment of a cart 180 with a shallow tray 310 option that can be used to store dry ice or similar cooling products to keep the contents of the cart 180 at a cooler temperature than ambient.
One of ordinary skill in the art would recognize pre-formed inserts that fit specific food items to be an obvious modification for the convenience of consistent and repeatable item security.
Also while Abhyanker and Zhang combined disclose a database storing a plurality of item profiles and a plurality of storage unit profiles, wherein each item profile is associated with one of the food or beverage items and a target item temperature; and In some cases, the taxi request further includes information about the item being delivered. This information can be useful in assigning a suitable vehicle for the delivery task. Examples of such useful information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment, or cold food that needs a cooled compartment, etc. For example, if the item is a hot food item, a vehicle having a heated compartment can be assigned. Or for example, if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles).
One of ordinary skill in the art would find it obvious to identify and communicate with the ‘best fit’ vehicle to increase the success of delivery of an item in its desired state. 
Regarding the amended features of claim 29, examiner relies on the Abhyanker teaching of a caravan of autonomous vehicles for “plurality” and the description provided in same teaching for “plurality of storage compartments” being synonymous with “storage units” for “each” of the vehicles.  Examiner further relies of the interpretation of “obtain” to be the same limitation reciting “receive”; that is both terms 
Regarding the added limitation reciting assignment of item profiles based on both temperature and location of the storage compartment,  Abhyanker further teaches multiple sub compartments that have specific temperature characteristics for the selected item requirements or “profile” (e.g. Fig. 45 and associated text).  
While rejection relies on Abhyanker to teach this limitation, alternative disclosure are provided for a more limiting interpretation than is recited.  For instance, Kashi discloses associating/assigning unit (i.e. “compartment”), location with the selected item (¶01110: For instance, monitoring component 610 can monitor the dimensional adjustments of a storage compartment relative to a store package (e.g., in case the storage compartment has been adjusted or enlarged to fit a package). In another aspect, monitoring component 610 can monitor the storage conditions within a compartment such as the temperature, humidity, lighting, item weight, dimensions, maximum package weight sustainable, location within the smart mailbox, and other such conditions).
Additionally, Burd discloses an assignment by correlation of temperature/location profiles of selected item profiles (¶0023: The inside of the compartments include preformed guides 21 that retain and stabilize the carriers 17 or meal trays 19 and prevent shifting and movement. The guides 21 secure both the carriers 17 and the trays 19, so that they can be separated if necessary (for example, hot meal carriers 17 on top and cool non-heated meals on the bottom).

Referring to Claim 3, Abhyanker, Zhang, Kashi, Burd and Yu teach the platform of claim 1, and while Abhyanker teaches “modular insert configured to secure the food or beverage item” as padding/lining (see above), Bard offers an alternative teaching of modular insert in his mobile meal cart at ¶0028-¶0030: …. FIGS. 5A and 5B illustrate another configuration of the cart 170 of the present invention that includes on an upper surface a wine bottle holder 220. The wine bottle holder is modular component with three sides 225a,b,c, each with three cavities for holding a wine bottle. Of course, other configurations and sizes are available as well. The wine bottle holder 220 fits into a recess in the upper surface of the cart 170 and allows for wine service in addition to food and beverage service. FIGS. 6A and 6B illustrate another embodiment of a cart 180 with a shallow tray 310 option that can be used to store dry ice or similar cooling products to keep the contents of the cart 180 at a cooler temperature than ambient.
One of ordinary skill in the art would recognize pre-formed inserts that fit specific food items to be an obvious modification for the convenience of consistent and repeatable item security.

Referring to Claim 4, Abhyanker, Zhang, Kashi, Burd and Yu teach the platform of claim 1, yet Abhyanker is silent to wherein each of the storage units comprise a sensor configured to sense a presence of the food or beverage item, the vending of the food or beverage item, or both.
	Zhang however discloses the sensor as a barcode scanner (¶0062: The delivery interchange 108 may comprise means for electronically confirming receipt of the one or more products from the transport entity. For example, the interchange 108 may comprise a barcode scanner for scanning a barcode on a package containing the one or more products, or scanning the barcodes of the one or more products themselves. The interchange 108 may further comprise a quick-response (QR) code scanner to identify the order as it arrives from the transport entity).
Alternatively Kashi discloses the barcode scanner (¶0120), as well as other item detection mechanisms 0124: In an aspect, identification component 810 can identify in connection with detection and/or light sensors, pressure sensors, etc., the compartments that are occupied and unoccupied using various generated data. For instance, identification component 810 can make use of weight and/or pressure data indicating whether a compartment floor is bearing a particular quantity of weight to determine whether a compartment is occupied or unoccupied with or without a package or determine a change in weight and/or pressure between two points in time to identify when a compartment is occupied and unoccupied. In yet another aspect, identification component 810 can utilize light sensors to detect whether a storage compartment is occupied or unoccupied).
One of ordinary skill in the art would find using barcode detection or an alternative well-known technology (e.g. pressure sensor), for tracking items an obvious modification because of the prevalence of the technology for this application and a practical verification record.

Referring to Claims 5, 20 and 21, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and while Abhyanker embraces accommodation of a variety of items (e.g. ¶0103), he is silent to wherein each item profile is further associated with a 
Kashi however discloses size, shape and weight item profile data (¶0125/¶0127), as while as assignment thereof (¶0116; ¶0126; ¶0131 and ¶0142: The merchants can use an API associated with the smart mailbox to determine if a smart mailbox is installed at the deliver location and schedule delivery of a package into an available compartment that also has functionality appropriate for the contents of the package (e.g., refrigerated compartment for fresh fruits).).
Alternatively Yu discloses size, shape and weight item profile data as while as assignment thereof (¶0193: In some cases, the taxi request further includes information about the item being delivered. This information can be useful in assigning a suitable vehicle for the delivery task. Examples of such useful information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment, or cold food that needs a cooled compartment, etc. For example, if the item is a hot food item, a vehicle having a heated compartment can be assigned. Or for example, if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles)
One of ordinary skill in the art would find it obvious to include this information in an autonomous delivery system to accommodate a variety of items in the most efficient and secure fashion.  

Referring to claims 6 and similar claim 27 directed to plurality of orders, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, Abhyanker further teaches wherein each storage unit profile is further associated with a target temperature capability and a unit location within one of the plurality of vehicles, and wherein the distribution module further assigns each of the one or more item profiles associated with each of the plurality of orders to the storage unit profile based on the target temperature capability and the unit location, as multiple sub compartments that have specific temperature characteristics or “capabilities” for item requirements or “profile” (e.g. Fig. 45 and associated text; and specifically ¶013-¶0104: The storage compartment 101 may be any shape that enables the autonomous neighborhood vehicle 100 to adequately store desired item(s) 4502 (e.g., a rectangular shape, a spherical shape, a cone shape). .. The interior of the storage compartment may be temperature controlled via the temperature control module 246 (e.g., heated, cooled, kept at a certain humidity) and/or may be comprised of (e.g., be made of, lined with, reinforced with, padded with) materials to aid in transport and/or storage of items 4502. … In another embodiment, the storage compartment 101 may be padded and/or be equipped with a suspensions system to protect fragile contents. The contents may be a gastronomical item, a perishable item, a retail good, an electronic device, a piece of mail, an organ (e.g., for medical use), and/or any item capable of being transported via the autonomous neighborhood vehicle 100. The storage compartment 101 may have compartments (e.g., separate sections capable of being maintained at different temperatures and/or humidity, trays, compartmentalized areas) and/or may have separate openings on the surface of the storage compartment 101 for each compartment(s)).
While rejection relies on Abhyanker to teach this limitation, alternative disclosure are provided for a more limiting interpretation than is recited.  For instance, Kashi discloses associating unit location with item (¶01110: For instance, monitoring component 610 can monitor the dimensional adjustments of a storage compartment relative to a store package (e.g., in case the storage compartment has been adjusted or enlarged to fit a package). In another aspect, monitoring component 610 can monitor the storage conditions within a compartment such as the temperature, humidity, lighting, item weight, dimensions, maximum package weight sustainable, location within the smart mailbox, and other such conditions).
Yu is specific to the features of claim 27 in regards to “plurality of item profiles associated with the plurality of orders” (See Figs. 9 and 10; and ¶0176-¶0178; and ¶0193: Examples of such useful information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment, or cold food that needs a cooled compartment, etc. For example, if the item is a hot food item, a vehicle having a heated compartment can be assigned. Or for example, if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles).
One of ordinary skill in the art would find it obvious to accommodate a plurality of orders for delivery for efficient, cost-effective and timely delivery.

Referring to claims 7 and 8, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further  teaches wherein the each storage units comprises a thermometer and wherein the item distribution application further comprises a temperature control module directing the temperature control system to maintain the target unit temperature based on a measurement of the thermometer wherein each of the plurality of vehicles, each of the two or more storage units, or both further comprise a temperature control input configured to receive a manual temperature(e.g. Fig. 2, elm. 246; and ¶0474), and wherein the temperature control module directing the temperature control system to maintain the target unit temperature based on the manual temperature ; and further Abhyanker teaches “manual” as a user operation (¶0498: The user may be able to change the route taken by the autonomous neighborhood vehicle, the destination and/or return location by selecting a reroute function. A change details function may allow the user to alter aspects of the task (e.g., pick-up and/or delivery). The user may be able to update a shopping list, alter a desired pick-up and/or drop-off time, alter humidity levels, alter temperature); and ¶0133: manual modes
Alternatively Zhang discloses also temperature sensing and manual control (¶0072).

Referring to claim 9, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further teaches wherein the temperature control system is configured to maintain a first target unit temperature within a first storage unit and a second target unit temperature within a second storage unit (Fig. 44 and ¶0474); and , wherein the first target unit temperature is different from the second target unit temperature (¶0476) and wherein the plurality of orders includes a first order and a second order (e.g. disclosure at large of neighborhood; Fig. 29, and ¶0549), further teaching the dispersing of orders from multiple compartments that are temperature controlled to  customers (¶0104: In one embodiment, the autonomous neighborhood vehicle 100 may be able to eject items 4502 in a specific compartment of the storage compartment 101 while not ejecting items 4502 in another compartment and/or keeping other items 4502 controlled at a certain temperature and/or humidity. ¶0475: In one embodiment, the autonomous neighborhood vehicle 100 and/or the storage compartment 4400 may have a loading mechanism 4402 capable of loading items 4502 from any number and/or combination of compartments 4401 to the ejection module 110), effectively teaching “the first order including a first item profile having a first target item temperature and a second item profile, the second order including a third item profile having a third target item temperature, the distribution module assigning the 
Alternatively Yu discloses the claim limitations of plurality of orders and orders having a plurality of items/item profiles that reference target temperatures (See Fig. 10; ¶0091; ¶0157 and ¶0176-¶0177: FIG. 9 shows another view of the back of the supermarket (elevation view with see-through). Multiple customer purchase orders have been received. … In FIG. 10, the customer for purchase order #4 has requested delivery to the customer's home. Store employees load purchase order #4 into the delivery vehicle 96. The insulated container for order #4 is loaded into the cold compartment 106 of the vehicle (bottom), which itself is thermally-insulated and electrically refrigerated. The cardboard boxes holding the non-perishable items are loaded into the top compartment (no temperature control). After loading, the delivery vehicle 96 is sent on its way to the customer's home.

Referring to claim 10, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and while Abhyanker teaches a server communication system (Abstract), as well as a temperature control module at the vehicle (Fig. 2, elm. 246), yet he is silent to a server processor configured to provide a server application comprising a remote temperature control module, the remote temperature control module configured  to 
Zhang however discloses temperature regulation as a remote operation (¶0072: Where the autonomous delivery robot 110 is expected to deliver third party food and beverage, or other goods that may be temperature controlled, the autonomous delivery robot 110 may comprise one or both of a heated compartment in which hot foods, beverages and other products can be placed, and a cold compartment in which cold foods, beverages and other products can be placed. The temperature of the hot and/or cold compartment may be set to a predetermined temperature by the order management system 102 supplying control instructions to the autonomous robot 110--note: the robot is autonomous in the sense that it can deliver products unaided and without remote control but it does not mean the autonomous robot receives no control signals that advise the robot of, for example, the temperature at which to set one or more compartments in which products are carried, the destination or location within a host business (discussed with reference to FIG. 3) to which the products are to be delivered, route information from the interchange to the destination or location and other control commands. The predetermined temperature may depend on the nature of the products intended to be delivered--for example, for transporting coffee the heated compartment may be a first predetermined temperature, and for delivering a hot meal the heated compartment may be a second predetermined temperature that is lower than the first predetermined temperature).
One of ordinary skill in the art would find it obvious to have the flexibility to control condition of a delivery unit remotely, to insure safe delivery and food quality by enroute (e.g. heating/cooling irregularities as a function of traffic delays, equipment malfunctions, or variable order fulfillment velocity); or to make the vehicle more autonomous in operation.

Referring to claim 11, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and while Abhyanker further teaches wherein at least a portion of the distribution processor comprises a server module (Fig. 42, elm. 4244; and ¶0417); and wherein the plurality of orders includes a first order and a second order (e.g. disclosure at large of neighborhood; Fig. 29, and ¶0549), further teaching the dispersing of orders from multiple compartments that are temperature controlled to  customers (¶0104: In one embodiment, the autonomous neighborhood vehicle 100 may be able to eject items 4502 in a specific compartment of the storage compartment 101 while not ejecting items 4502 in another compartment and/or keeping other items 4502 controlled at a certain temperature and/or humidity. ¶0475: In one embodiment, the autonomous neighborhood vehicle 100 and/or the storage compartment 4400 may have a loading mechanism 4402 capable of loading items 4502 from any number and/or combination of compartments 4401 to the ejection module 110), effectively teaching “the first order including a first item profile having a first target item temperature and a second item profile, the second order including a third item profile having a third target item temperature, the distribution module assigning the first item profile to the first storage unit based on the first target item temperature and assigning the third item profile to the 
 Alternatively, Yu discloses the claim limitations of plurality of orders and orders having  (See Fig. 10; ¶0091; ¶0157 and ¶0176-¶0177: FIG. 9 shows another view of the back of the supermarket (elevation view with see-through). Multiple customer purchase orders have been received. … In FIG. 10, the customer for purchase order #4 has requested delivery to the customer's home. Store employees load purchase order #4 into the delivery vehicle 96. The insulated container for order #4 is loaded into the cold compartment 106 of the vehicle (bottom), which itself is thermally-insulated and electrically refrigerated. The cardboard boxes holding the non-perishable items are loaded into the top compartment (no temperature control). After loading, the delivery vehicle 96 is sent on its way to the customer's home.
While Abhyanker teaches a server for assignment of orders, wherein the item profile being the customer preference,  examiner relies on a server distribution module as a function of item profile relating to temperature as disclosed by Zhang (Fig. 1, elm. 108; ¶0072 and ¶0038: web portal) for this feature.
One of ordinary skill in the art would find it obvious to incorporate server functioning to accommodate a model of centralized ordering and distributed delivery (see Abhyanker, Fig. 9C). 

Referring to claim 12, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further teaches wherein at least a portion of the distribution processor comprises a vehicle distribution processor aboard the vehicle (Fig. 9C; and FIG. 9C is a caravan view 952 of three autonomous neighborhood vehicles 100 in a caravan 912 on the sidewalk 112. In one embodiment, autonomous neighborhood vehicles 100 may be caravanned. For example, urbanized areas can use platooned vehicles to implement mass deliveries. A caravan 912 can make circuitous routes in an urban area, making scheduled stops or drive-bys to load and/or unload items in the caravan 912. Platoons (e.g., caravans 912) may be formed (e.g., set up to execute large deliveries together) and/or formed on route).
Kashi also discloses a vehicle distribution processor aboard the vehicle i (Fig. 2, elm. 112; and ¶0070).

Referring to claim 13, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further teaches the accommodation of a variety of transport requirements (¶0013), yet is silent to wherein the distribution module assigns each of the one or more item profiles associated with each of the plurality of orders to one storage unit profile based on a machine learning algorithm, a rule based algorithm, or both.
Zhang disclose a rule based algorithm as the determination of temperature for specific heat levels (e.g. ¶0072: The predetermined temperature may depend on the nature of the products intended to be delivered--for example, for transporting coffee the heated compartment may be a first predetermined temperature, and for delivering a hot meal the heated compartment may be a second predetermined temperature that is lower than the first predetermined temperature).
 Kashi however discloses the distribution module assigns each of the one or more item profiles associated with each of the plurality of orders to one storage unit profile based on a machine learning algorithm, a rule based algorithm, or both (¶0119: Thus, the device can intelligently implement commands or scheduling activities based off of generated data (e.g., using generation component 710) that represents historical trends of device usage. Thus if groceries are delivered on a particular day of the week, the device can intelligently schedule (e.g., using scheduling component 630) for a compartment to be unoccupied on that particular day of the week. Furthermore, the device can turn on the refrigeration compartment (e.g., using temperature component 210) and ready the temperature within the compartment for the grocery goods that are consistently delivered at a particular time during the week. The cooling mechanism can be turned on and turned off as well in accordance with the time the storage compartment is occupied and unoccupied respectively),
One of ordinary skill in the art would find it obvious to include the ability to make adjustment according to delivery requirements to accommodate a variety of items in the most efficient and secure fashion.  

Referring to claim 15, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and while Abhyanker teaches the accommodation of a variety of item shapes 
Kashi, however in his delivery model discloses this feature (¶0056: In another embodiment, device 100 can comprise a receptacle component 110 comprising multiple storage compartments within device 100, where the compartments ….can vary in size, shape, and dimensions or comprise uniform sized and shaped storage compartments).
	One of ordinary skill in the art would find it obvious to accommodate deliverable items of varying sizes and shapes by comparable compartments for secure item placement and efficiency of space within the delivery storage unit.

Referring to claim 16 Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further teaches wherein the temperature control system is configured to maintain a different temperature within each of the two or more storage units (e.g. ¶0104: The storage compartment 101 may have compartments (e.g., separate sections capable of being maintained at different temperatures and/or humidity, trays, compartmentalized areas) and/or may have separate openings on the surface of the storage compartment 101 for each compartment(s).).

Referring to claim 17, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further teaches wherein the temperature control system is configured to maintain the same temperature within each of the two or more storage units (Fig. 45; and ¶0476: FIG. 45 is a cross sectional view 4550 of a storage compartment 4500 of the autonomous neighborhood vehicle 100, according to one embodiment. Particularly, FIG. 45 shows the storage compartment 4500, an item 4502, and warming trays 4504. In one embodiment, the storage compartment 4500 may have several trays capable of storing items 4502 on separate levels). 
 Please note examiner interprets limitation to delivery event confined to single item type, such as only pizza.

Referring to claims 18 and 19, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further teaches wherein each storage unit is configured to contain a plurality of the same food or beverage item; or alternatively wherein each storage unit is configured to contain a plurality of different food or beverage items (Fig. 45 and ¶0476: FIG. 45 is a cross sectional view 4550 of a storage compartment 4500 of the autonomous neighborhood vehicle 100, according to one embodiment. Particularly, FIG. 45 shows the storage compartment 4500, an item 4502, and warming trays 4504. In one embodiment, the storage compartment 4500 may have several trays capable of storing items 4502 on separate levels. The trays may be warming trays 4504 capable of warming items (e.g., pizza boxes) placed on the tray and/or cooling trays capable of cooling items 4502 placed on the tray (not shown).
Please note examiner interprets limitations to embrace delivery events confined to single item type, such as only pizza as order/delivered; or alternatively to a variety of items as order/delivered; that is, limitations are dependent on requirements as disclosed in the art.

Referring to claim 22, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further teaches each vehicle further comprises an energy storage device configured to:
a) provide energy to the temperature control system to maintain the target unit temperature (Fig. 2, elm. 212 and/or 258; ¶¶0112-0114: The energy source 212 could also provide energy for other systems of the autonomous neighborhood vehicle 100, and ¶0131: The power supply 258 may provide power to various components of autonomous neighborhood vehicle 100 and could represent, for example, a rechargeable lithium-ion, lithium-sulfur, or lead-acid battery. In some embodiments, one or more banks of such batteries could be configured to provide electrical power. Other power supply materials and configurations are possible. In some embodiments, the power supply 258 and energy source 212 could be implemented together, as in some all-electric cars); and 
b) provide power to the autonomous propulsion system (Fig. 2, elm. 208).  

Alternatively, Kashi discloses a motorized food delivery system (¶0094), with a power supply to the system in the form of a battery (¶0098), and  a target temperature setting /maintenance (¶0072-See claim 1: Ibid).

Referring to claim 23, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 22, and while Abhyanker further teaches wherein the plurality of orders comprise two item profiles with different temperatures (¶0101/¶0476:Ibid), and the distribution module further assigning the two item profiles with different target item FIG. 45 is a cross sectional view 4550 of a storage compartment 4500 of the autonomous neighborhood vehicle 100, according to one embodiment. Particularly, FIG. 45 shows the storage compartment 4500, an item 4502, and warming trays 4504. In one embodiment, the storage compartment 4500 may have several trays capable of storing items 4502 on separate levels. The trays may be warming trays 4504 capable of warming items (e.g., pizza boxes) placed on the tray and/or cooling trays capable of cooling items 4502 placed on the tray (not shown)).  
While Abhyanker teaches loading caravans that load in an orderly fashion (¶0184), he is silent to and the loading module assigning storage units within the vehicle.
Zhang however discloses this feature (¶0062: The delivery interchange 108 is a location at which the one or more products are moved from the transport entity 106 and are provided to the autonomous robot 110. The interchange 108 may comprise a physical space or location at which the transport entity 106 (e.g., a person operating as a courier) loads the one or more products into or onto the robot 110.; and/or ¶0072: Where the autonomous delivery robot 110 is expected to deliver third party food and beverage, or other goods that may be temperature controlled, the autonomous delivery robot 110 may comprise one or both of a heated compartment in which hot foods, beverages and other products can be placed, and a cold compartment in which cold foods, beverages and other products can be placed. The temperature of the hot and/or cold compartment may be set to a predetermined temperature by the order management system 102 supplying control instructions to the autonomous robot 110--note: the robot is autonomous in the sense that it can deliver products unaided and without remote control but it does not mean the autonomous robot receives no control signals that advise the robot of, for example, the temperature at which to set one or more compartments in which products are carried, wherein heated compartment in which hot foods discloses first item/ first storage unit, and  cold compartment in which cold foods, beverages discloses second item/ second storage unit.
One of ordinary skill in the art would find it obvious to modify a teaching of delivery of varied temperature specific food items to include a “database” or predetermination of the relationship between the item, temperature and the temperature-specific compartment for loading to assure item delivery in its optimal state. 

Referring to Claim 30, Abhyanker, Zhang, Kashi, Burd and Yu teach the platform of claim 1, and Abhyanker teaches wherein each order of the plurality of orders further includes a delivery state, the delivery state being associated with the target item temperature (¶0659: Phil may be able to track and view the progress and estimated delivery time of his pizzas through his mobile device, and may even see the current location of the Fatdoor rover assigned to deliver his pizza to him. The storage compartment of the Fatdoor rovers used by Famiglia pizza may be heated to keep the pizzas warmth while in route).  

Referring to Claim 31, Abhyanker, Zhang, Kashi, Burd and Yu teach the platform of claim 27, and while Abhyanker teaches wherein the two or more storage units includes a first storage unit and a second storage unit, the first storage unit and the 
However Burd discloses this limitation (Fig. 3A and ¶0027/¶0030, in view of ¶0021 disclosing a scenario where cold items are store in the lower portion of the cart; and also stored/served from the top for convenient access for serving.
One of ordinary skill in the art would recognize that while thermal laws dictating colder temperatures at lower heights would create a natural thermal barrier, service of cold beverages from the top of a service/delivery cart to accommodate ease of service.

Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker, Zhang, Kashi, Burd and Yu as applied to claim 1 above, in view of Mack et al. (US 4,138,504), herein “Mack”;  and further in view of Garberg (US 2004/0216339), herein “Garberg”; 

Referring to claim 14, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 1, and Abhyanker further trays wherein each of the two or more storage units are trays (Figs 44 and 45), embracing the concept that they are removable.  However Abhyanker is silent to wherein the two or more storage units 
Mack discloses in his model for a mobile food service system the features of a removable food trays (Abstract: The cart has a tier of racks for carrying removable, generally flat, individual, food serving trays; and Fig. 1); and wherein each vehicle (i.e.  cart), includes an energy storage device configured to provide energy to the at least one removable trays (col. 2, lines 49-52: Each tray carries its own contacts that engage terminals on the cart so that the trays and particularly their heater transfer devices may automatically be energized when the trays are mounted on the racks; and col. 3, lines 43-50: A power pack and control circuit section 44 forms part of the cart and is mounted between partitions 32 and 34. The power pack and control circuit contained in the section is designed first to supply the energy needed to energize the spot heat transfer devices on the several trays which may be carried in the tiers within the compartments 20, 22 and 24, and it may serve the additional function of supplying energy to literally drive the cart about the floor).  
One of ordinary skill in the art would find it obvious to incorporate an onboard energy source for a mobile transport that requires heating/cooling facilitation for the flexibility of travel.
And while the Applicant’s disclosure of “display case”, does not support any specific interpretation, examiner relies on figures 11A/11B for interpretation to embrace visibility of product offering. A common practice in the art of retailing and specifically disclosed in Garberg’s model of a mobile dispensing display (Fig. 1), that facilitates The product advertising and dispensing method as claimed in claim 8, step (c) including the step of maintaining the product within the basket at a temperature which is above or below ambient temperature).  
One of ordinary skill in the art would find it obvious to include the element of displaying wares in any retail environment for the ease of product recognition, promotion and solid exchange of goods; that is, ‘you get what you see’, is merely practical retailing.

Claim 32 is  rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker, Zhang, Kashi, Burd and Yu as applied to claim 1 above, in view of “Official Notice”.

Referring to claim 32, Abhyanker, Zhang, Kashi, Burd and Yu, teach the platform of claim 22, and Abhyanker further teaching a plurality of orders comprising items with different item temperature profiles, also teaching the vehicles operating as a caravan within a neighborhood of received orders (Fig. 9C; and ¶0042: FIG. 9C is a caravan view of the autonomous neighborhood vehicle of FIG. 9B in a caravan with multiple other autonomous neighborhood vehicles; ¶0184: A caravan 912 can make circuitous routes in an urban area, making scheduled stops or drive-bys to load and/or unload items in the caravan 912. Platoons (e.g., caravans 912) may be formed (e.g., set up to execute large deliveries together) and/or formed on route (e.g., autonomous neighborhood vehicles 100 may be able to meet up to form a platoon when forming a platoon would improve the capabilities of the autonomous neighborhood vehicles 100); further embracing the concept of a vehicle assigned one temperature profile in the recitation of and/or language (e.g. ¶0476: Particularly, FIG. 45 shows the storage compartment 4500, an item 4502, and warming trays 4504. In one embodiment, the storage compartment 4500 may have several trays capable of storing items 4502 on separate levels. The trays may be warming trays 4504 capable of warming items (e.g., pizza boxes) placed on the tray and/or cooling trays capable of cooling items 4502 placed on the tray (not shown)). In summary, the model of Abhyanker, in combination with Zhang disclosing the distribution module further assigning the first item profile to a storage unit profile associated with a vehicle as recited in Claim 1 (e.g. ¶0072: Ibid),  facilitates the choice of  assigning delivery of orders to be made by two different vehicles with different temperature profiles as recited.
Official Notice is taken that it is old and well-known in any retail environment having multiple products and multiple customers; wherein some products require climate control, these items requiring storage at a specific temperature are assigned to a storage units (mobile or otherwise) that correspond to that temperature; and one of ordinary skill in the art would find it obvious to assign the first item profile to a first storage unit profile associated with a first vehicle, the distribution module still further assigning the second item profile to a second storage unit profile associated with a second vehicle,  in a mobile retail environment, for uniform monitoring and conservation of power of the multiple mobile vehicles in the delivery  caravan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190050952 		US 10303171 
US 20120116577 		US 20180058739 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/D.A/Examiner, Art Unit 3687